Fourth Court of Appeals
                                   San Antonio, Texas
                                       November 22, 2022

                                       No. 04-22-00781-CR

                        EX PARTE Juan Raul MARQUEZ SANCHEZ

                         From the County Court, Kinney County, Texas
                                   Trial Court No. 10382CR
                           Honorable Tully Shahan, Judge Presiding


                                         ORDER
        On August 25, 2022, Appellant filed a notice of appeal in the trial court. On November
21, 2022, court reporter Lisa C. Greenwalt filed a notice of late reporter’s record. The notice
states Appellant has not provided the court reporter with a written request to prepare the
reporter’s record. See TEX. R. APP. P. 34.6(b).
        We ORDER Appellant to provide written proof to this court within TEN DAYS of the
date of this order that (1) Appellant has delivered a written request to prepare the reporter’s
record to court reporter Lisa C. Greenwalt that designates the exhibits to be included, see id. R.
34.6(b), and (2) either the reporter’s fee has been paid or arrangements have been made to pay
the reporter’s fee, or Appellant is entitled to appeal without paying the reporter’s fee, see id. R.
20.2.
        If Appellant fails to respond as ordered, we will set Appellant’s brief due, and the court
will only consider those issues or points raised in Appellant’s brief that do not require a
reporter’s record for a decision. See TEX. R. APP. P. 37.3(c).



                                                     _________________________________
                                                     Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.


                                                     ___________________________________
                                                     MICHAEL A. CRUZ, Clerk of Court